                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION - DETROIT

  IN RE:
                                    CHAPTER 13
  Adel Yatoma,                      CASE NO. 21-40533-SJS
                                    JUDGE SUCCESSOR TO JUDGE SHEFFERLY
  DEBTOR.
  ________________________/

          TRUSTEE’S OBJECTION TO CONFIRMATION OF
     FIRST MODIFIED, PRE-CONFIRMATION CHAPTER 13 PLAN

      NOW COMES the Chapter 13 Standing Trustee in this matter, David Wm.
Ruskin, and objects to confirmation of the First Modified, Pre-Confirmation Chapter
13 Plan, and in support thereof states as follows:

      1.    Trustee has not received copies of Debtor’s non-filing spouse’s 2018
and 2019 Federal Income Tax Return as required by 11 USC Section 521 and Local
Bankruptcy Rule 2003-2. Without that documentation it cannot be determined
whether the Plan complies with 11 USC Section 1325.
       2.     Amended Schedule J includes an expense of $285.00 per month for a
vehicle payment. There is no corresponding vehicle payment treated in the Plan and
Debtor’s Schedules do not disclose an ownership or leasehold interest in any
corresponding vehicle. Amended Statement of Financial Affairs question 23
indicates that Debtor is now in possession of a vehicle owned by Imad Adel-Zeiya
but does not disclose how Debtor came into possession of that vehicle or Debtor’s
obligation to make payments for in connection with that vehicle. Without
clarification, the Plan does not comply with 11 USC Section 1325 or 11 USC Section
1329.

      3.     Debtor’s Amended Statement of Financial Affairs indicates that Debtor
is now in possession of a vehicle owned by Imad Adel-Zeiya and Debtor’s Amended
Schedule J includes a payment for what appears to be this vehicle. Debtor has not
sought authorization of this Court to incur debt and Trustee has not received any
documentation concerning the existence of this vehicle or Debtor’s obligation to
make payments in connection with this vehicle. To the extent that Debtor has
incurred debt without authorization of this Court in violation of 11 USC Section 364,
Debtor should not be permitted to deduct the payment on that debt in calculating

  21-40533-lsg   Doc 26   Filed 04/12/21   Entered 04/12/21 14:05:18   Page 1 of 3
disposable income. Without clarification, the Plan does not comply with 11 USC
Section 1325.
      WHEREFORE, the Chapter 13 Standing Trustee requests this Honorable
Court deny confirmation of the Plan unless modified to meet these objections or, in
the Court’s discretion, dismiss the Chapter 13 Case pursuant to 11 USC Section
1307(c) or, provide such other relief as this Court deems appropriate.

                                   OFFICE OF DAVID WM. RUSKIN,
                                   STANDING CHAPTER 13 TRUSTEE

Dated:   April 12, 2021            By: /s/ Thomas D. DeCarlo
                                   DAVID Wm. RUSKIN (P26803)
                                   LISA K. MULLEN (P55478)
                                   THOMAS D. DECARLO (P65330)
                                   Attorneys for Chapter 13 Trustee,
                                      David Wm. Ruskin
                                   1100 Travelers Tower
                                   26555 Evergreen Road
                                   Southfield, MI 48076-4251
                                   Telephone (248) 352-7755




  21-40533-lsg   Doc 26   Filed 04/12/21   Entered 04/12/21 14:05:18   Page 2 of 3
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION - DETROIT

  IN RE:
                                                CHAPTER 13
  Adel Yatoma,                                  CASE NO. 21-40533-SJS
  ,                                             JUDGE SUCCESSOR TO JUDGE SHEFFERLY

  DEBTOR.
  _______________________________/

             CERTIFICATE OF SERVICE OF TRUSTEE’S OBJECTION TO
               CONFIRMATION OF THE DEBTOR'S FIRST MODIFIED,
                    PRE-CONFIRMATION CHAPTER 13 PLAN

       I hereby certify that on April 12, 2021, I electronically filed the Trustee’s Objection to
Confirmation of the Debtor's First Modified, Pre-Confirmation Chapter 13 Plan with the Clerk of
the Court using the ECF system which will send notification of such filing to the following:
       The following parties were served electronically:
               KALLABAT & ASSOCIATES PC
               31000 NORTHWESTERN HIGHWAY
               SUITE 201
               FARMINGTON HILLS, MI 48334-0000

       The following parties were served via First Class Mail at the addresses below by depositing
same in a United States Postal Box with the lawful amount of postage affixed thereto:

               Adel Yatoma
               6190 Village Park Drive
               Apt. 104
               West Bloomfield, MI 48322-0000

                              __________/s/ Vanessa Wild______
                              Vanessa Wild
                              For the Office of David Wm. Ruskin
                              Chapter 13 Standing Trustee-Detroit
                              1100 Travelers Tower
                              26555 Evergreen Road
                              Southfield, MI 48076-4251
                              (248) 352-7755




  21-40533-lsg      Doc 26     Filed 04/12/21    Entered 04/12/21 14:05:18        Page 3 of 3
